--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1



November 19, 2015




Dome Energy AB
Dome Energy, Inc.
VistaTex Energy LLC
6363 Woodway, Suite 1025
Houston Texas, 77057
Attn:  Mr. Paul Morch, CEO


Re:
Wellbore Assignment
 
Bonanza Creek Well Proposals
 
Township 5 North, Range 61 West, 6th P.M., Section 28:  SW4
 
Township 5 North, Range 62 West, 6th P.M., Section 1:  SE/4SE/4
 
Weld County, Colorado



Dear Mr. Morch:


This letter agreement (this “Agreement”) upon execution and acceptance, as
hereinafter provided, shall evidence the agreement between PEDEVCO Corp., a
Texas corporation (“PEDEVCO”), Red Hawk Petroleum, LLC, a Nevada limited
liability company and wholly-owned subsidiary of PEDEVCO (“Red Hawk”), Dome
Energy AB, a Swedish corporation (“Dome”), Dome Energy, Inc., a Texas
corporation and wholly-owned subsidiary of Dome (“Dome US”), and VistaTex Energy
LLC, a wholly-owned direct subsidiary of Dome US (“VistaTex”). PEDEVCO, Red
Hawk, Dome, Dome US and VistaTex are referred to herein, individually, as a
“Party,” and collectively referred to herein as the “Parties.”


A.
Red Hawk owns interests in, to and under certain oil and gas leasehold estates
located in Township 5 North, Range 61 West, 6th P.M., Section 28, and Township 5
North, Range 62 West, 6th P.M., Section 1, in Weld County, Colorado (the
“Leases”).



B.
Red Hawk has received written proposals from Bonanza Creek Energy Operating
Company, LLC (“Bonanza Creek”) which contemplate the drilling and completion of
eight (8) wells on the lands covered by the Leases, which proposals include
Election and Participation Forms, AFEs and Joint Operating Agreements for
execution and return by Red Hawk if Red Hawk desires to participate in each of
the proposed wells (the “BC Well Proposals”).



 
C.
PEDEVCO, Dome, and respective subsidiaries thereof, are parties to an Agreement
and Plan of Reorganization, dated May 21, 2015, as amended (the “Merger
Agreement”), which contemplates the acquisition by PEDEVCO, as the surviving
entity of PEDEVCO’s merger with Dome US, of substantially all of the assets of
Dome US, including Dome US’ ownership of 100% of the capital stock of VistaTex
(the “Merger”).  The Merger Agreement contemplates a closing of the Merger not
later than November 19, 2015, subject to adjustment as provided under the Merger
Agreement (as defined therein, the “Closing Date”).



 
D.
PEDEVCO desires that Red Hawk fully participate in the BC Well Proposals, and,
accordingly, Red Hawk has fully-executed and delivered the BC Well Proposals to
Bonanza Creek on or before the date hereof, indicating Red Hawk’s full
participation in each of the Wells (as defined below).



 
E.
In order to fund the obligations of Red Hawk pursuant to the BC Well Proposals,
PEDEVCO and Dome desire that Red Hawk assign its interests in the wells proposed
to be drilled pursuant to the BC Well Proposals (each individually, a “Well” and
collectively, the “Wells”), to Dome, with Dome arranging for the full funding
thereof, with the expectation that Dome will, prior to the Closing Date, and
after all costs and expenses of drilling, completing and equipping each Well
have been paid by Dome, assign such Wells to Dome US or to VistaTex, which in
either case will result in such Wells being indirectly acquired by PEDEVCO upon
consummation of the Merger.

 
 

 
 
 

--------------------------------------------------------------------------------

 
Dome AB
Dome Energy, Inc.
VistaTex Energy, LLC
November 19, 2015
Page
2
 
F.
In acknowledgement of the forgoing and of the pending merger of PEDEVCO and Dome
US as contemplated by the Merger Agreement, the Parties hereby agree as follows:

 
 
1.
PEDEVCO and Red Hawk represent and warrant that (i) true, correct and complete
copies of the documents comprising the BC Well Proposals (the “BC Well Proposal
Documents”) and all invoices received from Bonanza Creek to date with respect to
the BC Well Proposals (each, a “BC Invoice,” and together, the “BC Invoices”),
have been delivered to Dome and (ii) Red Hawk is in compliance in all material
respects with all of its obligations arising under the BC Well Proposal
Documents.  Following receipt by Red Hawk of written confirmation from Dome
(such confirmation may be in the form of an email) that Dome has the funding in
place to fully fund the obligations of Red Hawk pursuant to the BC Well
Proposals consistent with the terms of this Agreement and on commercially
reasonable terms, Red Hawk shall promptly execute, acknowledge and deliver the
wellbore assignment (the “Wellbore Assignment”) substantially in the form
attached as Exhibit B-1 hereto assigning certain interests described therein
(the “Interests”).  PEDEVCO and Red Hawk covenant that they will not amend or
revise any of the BC Well Proposal Documents without the written consent of
Dome.



 
2.
It is agreed and acknowledged by PEDEVCO that Dome may convey to certain funding
parties (the “Funding Parties”), in consideration of the Funding Parties’
furnishing some or all of the costs to drill, complete and equip for production
each of the Wells, an overriding royalty interest (the “Override”), burdening
the Interests, equal to a proportionate two percent (2%) of all oil, gas and
other hydrocarbons produced, saved and sold from the interval covered by the
Interests. The Override shall be free and clear of all costs of drilling,
developing and operating the Wells, but shall be charged with its proportionate
part of all production, severance, ad valorem and similar taxes. The Override
shall be paid on the same basis as the landowner’s royalty under the applicable
leases. The Override shall not be paid or accrued on production unavoidably
lost, or used for operations, development or production purposes, including,
repressuring or recycling operations or pressure maintenance, until the
production is saved and sold.  The Override shall be proportionately reduced, on
a lease-by-lease basis, to the extent that the Interests cover less than the
entire leasehold estate covering the land upon which each Well is located, and
to the extent such lease covers less than the entire oil and gas fee mineral
estate lying in and under the land covered by such lease.



 
3.
As sole consideration for Red Hawk’s delivery of the Wellbore Assignment to
Dome, (i) Dome shall issue to Red Hawk on the date hereof a contingent
promissory note in the form attached hereto as Exhibit “A” (the “Dome Note”),
with a principal amount of up to $1.41 million but not less than $250,000, which
Dome Note shall be effective, due and payable if, but only if, (x) the Merger
Agreement is terminated pursuant to Article IX of the Merger Agreement, and then
it shall be payable within 30 days after such termination of the Merger
Agreement, or (y) the Merger is consummated, all of the Wells have been drilled
and completed and the Interests less the Override and Wellbore Revenues (defined
below) have not been contributed by Dome to VistaTex or Dome US on or before the
Closing Date, and (ii) upon delivery by Red Hawk to Dome of the Wellbore
Assignment as duly executed by Red Hawk, Dome’s assumption of responsibility for
and agreement to indemnify Red Hawk in respect of and against any fees, costs,
expenses and other amounts that may become due or owing with respect to the
Wells, including any and all amounts due or owing under the BC Invoices and
thereafter with respect to such Wells.  If (A) the transactions contemplated by
the Merger Agreement are consummated in accordance with its terms, (B) the
Interests subject to the Override have been contributed to Dome US or VistaTex
on or before the Closing Date, and (C) the Wellbore Revenues have been
contributed to Dome US or VistaTex on or before the Closing Date, the Dome Note
shall not become due and payable and shall be cancelled as further set forth in
the Dome Note.  If the transactions contemplated by the Merger Agreement are not
consummated in accordance with its terms, or if the transactions contemplated by
the Merger Agreement are consummated in accordance with its terms but the
Interests subject to the Override and the Wellbore Revenues have not been
contributed to VistaTex by Dome or Dome US on or before the Closing Date, the
principal amount of the Dome Note shall be up to $1.41 million but not less than
$250,000, as calculated therein, and the Dome Note shall be effective, due and
payable in accordance with its terms.  For purposes of this Agreement, “Wellbore
Revenues” shall mean, as of any time, any and all net revenues (net of Dome’s
share of all costs and expenses pertaining to the Wells actually paid by Dome
during the period that it owns the Wells) derived from the sale of oil, gas and
other hydrocarbons from the Interests less the Override prior to such time.

 
 
 
 

--------------------------------------------------------------------------------

 
Dome AB
Dome Energy, Inc.
VistaTex Energy, LLC
November 19, 2015
Page 3

 
4.
Upon the delivery of the Wellbore Assignment from Red Hawk to Dome, Dome shall
use commercially reasonable efforts to, prior to the Closing Date, and after all
costs and expenses of drilling, completing and equipping all of the Wells have
been paid by Dome, assign, transfer and convey the Interests subject to the
Override to Dome US as a contribution to capital, and thereafter, Dome US shall
use commercially reasonable efforts to then assign, transfer and convey the
Interests subject to the Override to VistaTex as a contribution to
capital.  Upon Dome’s assignment of the Interests subject to the Override,
together with all Wellbore Revenues, to Dome US or to VistaTex, Dome shall
retain no interests therein. Any net revenues (including Wellbore Revenues)
received by Dome or Dome US with respect to the Interests subject to the
Override, shall be immediately contributed by Dome to Dome US, or Dome US to
VistaTex, as applicable.



 
5.
The Wellbore Assignment shall be in the form attached hereto as Exhibit “B1” and
Exhibit “B2”.  Red Hawk shall notify Bonanza Creek of the delivery to Dome of
the Wellbore Assignment and instruct Bonanza Creek to bill Dome directly with
respect to all BC Invoices and all subsequent expenses properly attributable to
the owner of such Well pursuant to the BC Well Proposal Documents and the
Wellbore Assignment, and to remit all revenues to Dome, related to the Wells and
the Interests subject to the Override going forward.  Contemporaneously with the
delivery of the Wellbore Assignment, Red Hawk shall cause to be delivered to
Dome releases of the applicable mortgages from its third party lenders, and all
other liens, claims and encumbrances burdening the Interests arising by, through
or under Red Hawk or PEDEVCO, but not otherwise. The parties shall use
reasonable efforts, within three (3) days thereafter, to record such
fully-executed mortgage and lien releases and the Wellbore Assignment with the
County Clerk and Recorder of Weld County, Colorado.



 
6.
Upon delivery to Dome of the Wellbore Assignment, Dome agrees to assume, bear
and perform all the duties, obligations and liabilities arising pursuant to the
applicable BC Well Proposal Documents and terms and conditions of the Wellbore
Assignment.  Thereafter, if Dome assigns a Well to Dome or to VistaTex, the
assignee shall agree to assume, from and after the effective date of such
assignment, all of the duties, obligations and liabilities arising pursuant to
the joint operating agreement governing the operation of the Well and the terms
and conditions of the Wellbore Assignment. For avoidance of doubt, immediately
upon the delivery of the Wellbore Assignment, Dome shall be solely and wholly
responsible and liable to Bonanza Creek, and shall indemnify PEDEVCO and Red
Hawk for, all liabilities, costs and other expenses with respect to the
Interests assigned hereunder, in each case pursuant to the BC Invoices and the
other BC Well Proposal Documents, such that neither PEDEVCO nor Red Hawk shall
have any liability to Bonanza Creek with respect thereto.

 
 

 
 
 

--------------------------------------------------------------------------------

 
Dome AB
Dome Energy, Inc.
VistaTex Energy, LLC
November 19, 2015
Page 4
 
 
 
7.
PEDEVCO and Red Hawk represent and warrant to Dome, Dome US and VistaTex that:
(i) each is duly organized, validly existing and in good standing under the laws
of Texas and Nevada, respectively; (ii) this Agreement constitutes a legal,
valid and binding obligation enforceable in accordance with its respective
terms, and, subject to receipt of required releases and consents from PEDEVCO’s
and Red Hawk’s third party lenders, does not contravene any material agreement
binding upon either PEDEVCO or Red Hawk; (iii) there are no bankruptcy,
reorganization or receivership proceedings pending or threatened against PEDEVCO
or Red Hawk; and (iv) PEDEVCO’s senior lenders have consented and agreed to
PEDEVCO and Red Hawk entering into this Agreement and performing in accordance
herewith.



 
8.
Dome, Dome US and VistaTex represent and warrant to PEDEVCO and Red Hawk that:
(i) each is duly organized, validly existing and in good standing under the laws
of Sweden, Texas and Texas, respectively; (ii) this Agreement constitutes a
legal, valid and binding obligation enforceable in accordance with its
respective terms, and, subject to receipt of required consents and waivers from
Dome’s third party lenders, does not contravene any material agreement binding
upon either Dome, Dome US or VistaTex; (iii) there are no bankruptcy,
reorganization or receivership proceedings pending or threatened against Dome,
Dome US or VistaTex; and (iv) subject to the terms and conditions of that
certain Forbearance Agreement And Second Amendment Of Credit Agreement dated as
of November ___, 2015, by and among Dome AB, Dome US, VistaTex and the
Borrower’s other direct and indirect subsidiaries, Société Générale, as
administrative agent, and the other lenders party thereto (“Dome’s Senior
Lenders”), Dome’s Senior Lenders have consented and agreed to Dome, Dome US and
VistaTex entering into this Agreement and performing in accordance herewith;
provided, however, that Dome has not yet requested, nor has it received, the
consent from Dome’s Senior Lenders to consummate the Merger.



 
9.
This Agreement and the forms of agreements attached hereto constitute the entire
understanding among the Parties regarding the subject matter hereof, and
supersede all prior oral or written agreements, understandings, representations,
and warranties, and courses of conduct and dealing among the Parties on the
subject matter hereof.

 
 
10.
Except for real property matters, which shall be governed by the law of the
State of Colorado, this Agreement shall be governed by and construed in
accordance with the law of the State of Texas, without regard to any conflicts
of laws principles that would cause the application of law from another
jurisdiction.

 
 
11.
In the event of any disputes related to this Agreement, the prevailing Party
shall recover its court costs, out-of-pocket costs, expert witness fees and
attorney’s reasonable fees from the opposing Party or Parties.

 
 
12.
This Agreement shall be binding on the Parties hereto, and their respective
successors and assigns. This Agreement shall not confer any rights, benefits or
remedies to any person or entity not a Party hereto.

 
 
13.
The Parties agree to execute such further documents or take such further actions
after execution of this Agreement as may be necessary in order to effectuate the
transactions contemplated hereunder.

 
 
 
 

--------------------------------------------------------------------------------

 
Dome AB
Dome Energy, Inc.
VistaTex Energy, LLC
November 19, 2015
Page
5
 
 
 
 
14.
This Agreement may be executed by the Parties in any number of counterparts,
each of which, whether in paper or electronic format, shall be deemed to be an
original instrument, but all of which together shall constitute one and the same
instrument.  This Agreement is not binding on any of the Parties until all of
the Parties have executed and delivered to each of the other Parties a
counterpart of this Agreement.

 
[signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
Dome AB
Dome Energy, Inc.
VistaTex Energy, LLC
November 19, 2015
Page 6
 
 
If the foregoing is acceptable to you, please sign in the space provided below
and return one (1) copy of this Agreement.  We look forward to working with you
on this transaction.


Very truly yours,
PEDEVCO Corp.
Red Hawk Energy, LLC


/s/ Michael L. Peterson


Michael L. Peterson
President and Chief Financial Officer








AGREED TO and ACCEPTED this 19th day of November, 2015.






DOME ENERGY AB




By:/s/ Paul
Morch                                                                
Name: Paul Morch
Title: CEO




VISTATEX ENERGY LLC
 
 
By:/s/ Paul
Morch                                                                
Name: Paul Morch
Title: CEO




DOME ENERGY, INC.
 
 
By:/s/ Paul
Morch                                                                
Name: Paul Morch
Title: CEO




 
 

--------------------------------------------------------------------------------

 
Dome AB
Dome Energy, Inc.
VistaTex Energy, LLC
November 19, 2015
Page 7

Exhibit A


Form of Red Hawk Promissory Note


 
Recording requested by, and
when recorded return to:


Dome Energy AB
6363 Woodway, Suite 1025
Houston Texas, 77057
Attention: Paul Morch


ASSIGNMENT


THIS ASSIGNMENT (this “Assignment”), dated effective as of __________, 2015, at
12:01 a.m., Mountain Time (the “Effective Time”), is from RED HAWK PETROLEUM,
LLC, a Nevada limited liability company, whose address is 4125 Blackhawk Plaza
Circle, Suite 201A, Danville, California 94506 (“Assignor”), to DOME ENERGY AB,
a Swedish corporation, whose address is 6363 Woodway, Suite 1025, Houston, Texas
77057 (“Assignee”). Assignor and Assignee shall be referred to herein,
individually, as a “Party,” and collectively, as the “Parties.”


IN CONSIDERATION OF TEN DOLLARS ($10.00), and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor does hereby assign, transfer and convey unto Assignee all of Assignor’s
right, title and interest, if any, in and to the following (collectively, the
“Interests”):


(a)           the oil and gas wells (individually, a “Well”, and collectively,
the “Wells”) described in Exhibit A, and associated wellbores, limited to the
interval (“Interval”) of the formation described in Exhibit A with respect to
each Well;
 
(b)           the drilling and spacing unit (herein called the “Unit” or
“Units”) in which each Well is located, as established by the Oil and Gas
Conservation Commission of the State of Colorado, INSOFAR AND ONLY INSOFAR as
such rights, interests and obligations under Colorado statute, rule, regulation
or order relate to each Well and to production of oil, gas and other
hydrocarbons from such Well;
 
(c)           the oil, gas, condensate and other hydrocarbons produced from each
Well, but limited to the Interval, subject to any existing royalties, overriding
royalties, and other burdens of record attributable thereto, including the
obligation to pay Assignor’s proportionate share of drilling, completion and
operating expenses attributable to each Well (the “Production”);
 
(d)           the personal property, fixtures, and equipment that is solely and
exclusively used in drilling, deepening, completing, operating and/or producing
each Well, including but not limited to, flowlines, casing, tubing, wellheads,
pumping units, tanks, treaters, separators, compressors, valves, meters,
dehydrators and other similar property (collectively, the “Equipment”);
 
(e)           the agreements and other documents necessary to own and operate
each Well, including any farmout agreements, unitization agreements,
communization agreements, unit operating agreements, pooling agreements, unit
declarations, gas sales or purchase contracts, processing agreements,
transportation agreements, operating agreements, as well as pooling, spacing or
proration orders of appropriate regulatory agencies, and other contractual,
statutory, or regulatory rights affecting or governing the operation of or
Assignor’s right to receive production from each Well (collectively, the
“Contracts”);
 
 
 

--------------------------------------------------------------------------------

 
(f)           the oil and gas leases described in Exhibit A (the “Leases”),
INSOFAR AND ONLY INSOFAR as the Leases cover the Interval in and under the land
(the “Land”) described on Exhibit A within the applicable spacing unit for each
Well only, and insofar and only insofar as the Leases and Land pertain to each
Well; and
 
(g)           with respect to the wellbore and the Interval only, the rights to
redrill, rework or recomplete the Well.
 
Assignor hereby excepts, reserves, and retains unto Assignor, its successors and
assigns, and assignee waives, disclaims and releases, any and all right, title
and interest in, to or under: (i) the Leases, Land and lands spaced or pooled
therewith, insofar as the same cover or relate to any rights, interests and/or
wells (whether existing or subsequent wells) other than the Wells listed on
Exhibit A and the “Interests”; (ii) the Contracts, insofar as the same cover or
relate to any lands, rights, interests and/or wells (whether existing or
subsequent wells) other than the Wells listed on Exhibit A and the “Interests”;
and (iii) the Equipment, insofar as the same relates to any lands, rights,
interests and/or wells (whether existing or subsequent wells) other than the
Wells listed on Exhibit A and the “Interests”.


TO HAVE AND TO HOLD the Interests unto Assignee, and Assignee’s successors and
assigns, subject to the following:


Assignee does hereby agree to assume, bear and perform all the duties,
obligations and liabilities arising in connection with or related to the
Interests, both before and after the Effective Time.
 
EXCEPT AS SET FORTH HEREIN, THIS ASSIGNMENT IS EXECUTED WITHOUT WARRANTY OF ANY
KIND, WHETHER EXPRESS, IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE. THE
INTERESTS ARE BEING CONVEYED “AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT
RECOURSE.” EACH PARTY HEREBY EXPRESSLY DISCLAIMS, WAIVES AND RELEASES ANY AND
ALL WARRANTIES, EXPRESS, IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE. ANY AND
ALL COVENANTS OR WARRANTIES IMPLIED BY STATUTE OR LAW BY THE USE OF WORDS OF
GRANT ARE HEREBY EXPRESSLY WAIVED, DISCLAIMED AND RELEASED BY THE PARTIES. THE
PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE
LAW, THE DISCLAIMERS CONTAINED IN THIS ASSIGNMENT ARE “CONSPICUOUS” FOR THE
PURPOSES OF SUCH APPLICABLE LAW.
 
 
 

--------------------------------------------------------------------------------

 
ASSIGNOR HEREBY WARRANTS AND AGREES TO DEFEND TITLE TO THE INTERESTS AGAINST ALL
LIENS, CLAIMS AND ENCUMBRANCES ARISING BY, THROUGH OR UNDER ASSIGNOR, BUT NOT
OTHERWISE.
 
This Assignment is subject to that certain Letter Agreement dated effective as
of November 19, 2015, between the Parties, PEDEVCO Corp., a Texas corporation,
and Dome Energy, Inc., a Texas corporation (the “Letter Agreement”). None of the
provisions of the Letter Agreement shall be deemed to have merged with this
Assignment, and nothing in this Assignment shall operate to limit, release or
impair any of either Party’s respective rights in the Letter Agreement. In the
event of a conflict between the terms and conditions of this Assignment and the
Letter Agreement, the terms and conditions of the Letter Agreement shall control
and govern the point in conflict.


The exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes, as if set forth in full herein. References in such
exhibits to instruments on file in the public records are hereby incorporated by
reference herein for all purposes. The references in this Assignment or in the
exhibits hereto to liens, encumbrances, agreements and other burdens shall not
be deemed to recognize or create any rights in third parties. This Assignment
shall be binding upon and inure to the benefit of Assignor and Assignee, and
their respective successors and assigns. The Parties shall use their reasonable
efforts in good faith to execute all documents and take all other action
reasonably necessary to consummate the transactions contemplated by this
Assignment. This Assignment may be executed in one or more counterparts. Each
counterpart shall be deemed to be an original. All of the counterparts taken
together shall constitute one assignment.


This Assignment shall be governed by and construed in accordance with the law of
the State of Colorado, without regard to any conflicts of laws principles that
would cause the application of law from another jurisdiction.


[signature and acknowledgement pages follow]
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXECUTED by the Parties to be effective for all purposes as of the Effective
Time.


 
Red Hawk Petroleum, LLC
 
 
By:  __________________________
Name: ________________________
Title: _________________________
 
 
 
 
 
Dome Energy AB
 
 
By:  __________________________
Name: ________________________
Title: _________________________
 
 
 
     

 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENTS
 


STATE OF __________
§
 
§
COUNTY OF ________
§


This instrument was acknowledged before me this ____ day of November 2015, by
Clark R. Moore, known to me to be the EVP of Red Hawk Petroleum, LLC, a Nevada
limited liability company, who affirmed that the foregoing instrument was signed
on behalf of the company and that the execution of this instrument was the free
act and deed of the company.




________________________________________
Notary Public in and for the State of ____________


Commission
Expires: ___________________________                                                               

 


 
STATE OF __________
§
 
§
COUNTY OF ________
§



This instrument was acknowledged before me this ____ day of November 2015, by
_______________, known to me to be the _______________ of DOME ENERGY AB, a
Swedish corporation, who affirmed that the foregoing instrument was signed on
behalf of the company and that the execution of this instrument was the free act
and deed of the corporation.




________________________________________
Notary Public in and for the State of ____________

Commission
Expires: ___________________________                                                               
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
Dome AB
Dome Energy, Inc.
VistaTex Energy, LLC
November 19, 2015
Page 8
 
Exhibit B1
 
Form of Wellbore Assignment
(Red Hawk – Dome AB)



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 